 EKLUND BROTHERS TRANSPORT, INC.471Upon the basis of the foregoing findings of fact and of the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Local 391 is a labor organization within the meaning of Section2(5) of theAct.2.By engaging in the conductset forthin the section entitled "Concluding find-ings," the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a) (1) ofthe Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted frompublication.]Eklund Brothers Transport,Inc.andGeneral Drivers andHelpers Local Union 74, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America.Case No. 18-CA-1305.March 01, 1962DECISION AND ORDEROn December 13, 1961, Trial Examiner George L. Powell issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report together with a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions on the Trial Examiner.'1We agree with the Trial Examiner'srejection of the Respondent'sdefense that itwas not required to bargain with the Teamsters Union pursuant to theMay 5,1961, elec-tion because of alleged"newly discovered evidence"as to thelatter's preelection conduct,which was made the basis of a charge on August14, 1961Wefind it unnecessary, how-ever, to pass upon or adopt the Trial Examiner's suggestionthat theRespondent mayproperly have engaged in an "investigation"of the Teamsters'alleged conductA repre-sentation proceeding is not adversary in nature and is designed to assure the employees ofa resolution of a question concerning representation as speedily as possible consistent withdue process.To this end the Board has established a cutoff date for preelection conductto which any party may object Similarly,the Board has established a 5-day period afterthe election within which objections to conduct affecting the election may be filedConductoccurring before the cutoff date or to which no objections have been filed within the timeprovided therefor will not be consideredby the Boardto invalidate an otherwise validelection,absent unusual circumstances not here present136 NLRB No. 47. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Board adopts the Recommended Order of the Trial Examinerwith the modifications of provisions 2(b) and 2(c) in accord withfootnotes 5 and 6 of the Recommended Order.'°The notice is further modified by adding the following language at the end thereof.Employees may communicate directly with the Board's Regional Office, 316 Federal Build-ing, 110 South Fourth Street, Minneapolis 1, Minnesota, Telephone 339-0112, Extension2601, if they have any question concerning this notice or compliance with its provisionsINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEIn this proceeding, heard before the duly authorized Trial Examiner, in Williston,North Dakota, on November 7, 1961, Eklund Brothers Transport, Inc., the Respond-ent herein, was charged with a refusal to bargain with General Drivers and HelpersLocal Union 74, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, herein called the Teamsters, in violation of Section 8(a) (1)and (5) of the National Labor Relations Act, as amended (61 Stat. 136), hereincalled the Act.All parties participated in the hearing and subsequent thereto, on orbefore November 24, 1961, the General Counsel and the Respondent, respectively,filed briefs.Upon the entire record in the case, I make the following: 1FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is and has been at all times material herein a corporation organizedand existing under the laws of the State of North Dakota, having its principal officeand place of business at WatfordCity,North Dakota,where it is engaged in thebusiness of the hauling and distribution of crude oil and fresh and saline water inand about various oil fields in North Dakota and Montana.The Respondent alsohas a place of business located at Poplar, Montana.During the year 1961, the Respondent's revenue derived from its Montana oper-ations was in excess of $300,000 and the revenue derived from its North Dakotaoperations was in excess of$1,000,000.During 1961 the Respondent performed services for Texaco,Inc., in an amountexceeding$148,000 and for Amerada Petroleum Corporation in excessof $142,000.AmeradaPetroleum Corporation is a Delaware corporationwithprincipal officesand place of business in NewYork City.It is engaged in the acquisition,develop-ment, exploitation,and production of crude oil and natural gas, and has operationsin 15 States of the United States and Canada, as well as investments in petroleumconcessions in Venezuela,Libya,Tunisia, and Guatemala.During the year endingDecember 31, 1960,it had a gross sales and operating revenue of$102,445,193 andshipped goods valued in excess of $1,000,000 across State lines. It is an employerengaged in commerce within the meaning of Section2(6) of the Act.Texaco,Inc., a Delaware corporation with principal offices and place of businessinNew York City,is, together with its subsidiaries and affiliates,one of the leadingintegrated, worldwide organizations in the petroleum industry.It is engaged in ex-ploration,production,transportation,sales,and research of petroleum products,crude oil,natural gas,and chemicals.Itmaintains plants and establishments inmany Statesof the UnitedStates, South America, andAfrica.Forthe year endingDecember 31, 1960, it had a gross operating income of$2,980,308,544 and shippedgoods valued in excess of $1,000,000 across State lines. It isan employer engagedin commerce within the meaning of Section 2(6) ofthe Act.Respondent is and at all times material herein has been engaged in commerce as anemployer within the meaning of Section 2(6) of the Act.IT.THELABOR ORGANIZATION INVOLVEDThe Teamstersisa labor organization within the meaning of Section 2(5) ofthe Act.iNo witnesses were called.The case was developedby way ofstipulation and offers ofproof as will be set out below.All factsare taken from the admittedportions of thecomplaint or from the stipulations unless otherwise indicated EKLUND BROTHERS TRANSPORT,INC.473III.THE UNFAIR LABOR PRACTICESOn April 3, 1961, a petition was filed by the Teamsters and duly served upon theRespondent which,inter alia,set forth that a specified unit of Respondent's em-ployees desired representation by the Teamsters.On April 18, 1961, Respondent and Teamsters executed an Agreement for ConsentElection which was approved by the Regional Director of the National Labor Rela-tions Board for the Eighteenth Region, hereinafter referred to as Regional Director,on April 20, 1961.Pursuant to the terms of the agreement for consent election, mail balloting was con-ducted between April 24 2 and May 5 in a unit of "All drivers and drivers' helpersworking at and out of the Employers Watford City, North Dakota, and Poplar, Mon-tana, operations engaged in delivering petroleum products, crude oil and water, butexcludingmechanics, the safety supervisor, dispatchers, tiremen, servicemen, pushers,employees of Dakamont Motor Sales, Inc., employees of Eklund Bros. Truck Stop,office clerical employees, guards, professional employees and supervisory employeesas defined in the National Labor Relations Act, as amended." The payroll period foreligibility was April 8, 1961.The ballots were counted in the Regional Office of theEighteenth Region on May 8, 1961. The Employer challenged the ballot of JohnNightingale, Jr., and the Teamsters challenged the ballots of Leo J. Dardis, ErnestDumdai,Loren Chitwood, and Alvin Johnsrud.On May 8, 1961, a tally of ballots was served upon the Respondent and theTeamsters showing,inter alia,Approximate number of eligible voters------------------------------ 57Votes cast for Petitioner------------------------------------------- 25Votes cast against participating labororganization---------------------- 23Valid votes counted----------------------------------------------- 48Challenged ballots------------------------------------------------5and further that the challenged ballots were sufficient in number to affect the resultsof the election and that a majority of the valid votes counted, plus challenged ballots,had not been cast for the Teamsters.On May 26, 1961, a report on challenged ballots and certification of representativewas issued by the Regional Director and duly served upon Respondent and Teamsters.The report sustained the employer challenge of Nightingale and the Teamsters'challenges of Dumdai, Chitwood, and Johnsrud, holding that they were ineligiblevoters.The report further found that the Teamsters' challenge of Dardis waswithout merit and overruled it.However,sincethe ballot of Dardis could notaffect the results of the election, it was not opened and counted.On June 1, 1961, counsel for Respondent, Ward M. Kirby, replied to the reportof the Regional Director by letter to him whichinteralia,demanded a hearing on thechallenged ballots and, further, requesting that a second election be held.On June 5, 1961, the Regional Director by letter replied to the request of AttorneyKirby and,interalia,declined the request for hearing, referring to paragraph 6 of theagreement for consent election.On June 9, 1961, attorney for Respondent, Kirby, replied to a request by SylvanHubrig, business representative for the Union, requesting a bargaining meeting.The letter statedinter alia,that the Company would not meet until such time as itdetermined whether or not to accept the certification as valid.On July 13, 1961, attorney for Respondent, Kirby, again wrote to Hubrig advisinghim,inter alia,that no decision had as yet been reached but that, in the meantime,the Union should present a copy of its demands to the Company.On July 18, 1961, Hubrig met with Orvey Eklund, president of Respondent, andsubmitted a proposed contract.On July 20, 1961, Hubrig wrote to Eklund, enclosing additional proposals.On August 17. 1961, at a meeting attended by Hubrig, Orvey Eklund, attorneysfor Respondent. Ward M. Kirby, and Howard C. Burton, and by Commissioner ClellHarris of the Federal Mediation and Conciliation Service, the Company took theposition that it was refusing and would continue to refuse to bargain for reason thatit objected to the report of the Regional Director, and because of alleged misconductof the Union prior to the election.In addition to the above, which the Respondent admitted in a stipulation, it raisedtwo affirmative defenses.1. It noted the fact that the Teamsters' petition filed on April 3, 1961, above, calledfor a unit of "all regular full time drivers and drivers helpers . . " but on April 18,2 All dates are In 1961 unless otherwise indicated 474DECISIONS OF NATIONAL LABOR RELATIONS BOARD1961, the date set for the hearing, the parties modified the unit to include "all driversand drivers helpers .. ." and executed a consent election agreement.After the election took place, Respondent supplied the Regional Director, at hisrequest in investigating the challenges, payroll records showing the employmenthistory of the challenged voters Chitwood, Dumdai, Dardis, and Johnsrud,whosevotes had been challenged on the ground that they had voluntarily terminated theiremployment and were therefore not eligible voters.[Emphasis supplied in Respond-ent's brief.]Four days later on May 24, 1961, again at the request of the RegionalDirector, it furinshed the Regional Director with a short statement respecting theemployment status of the same four voters pointing out that it employed six otherdrivers with similar status whose votes were not challenged.The Regional Directormade his report on challenged ballots and certification of representative on May 26,1961, sustaining the Teamsters' challenges as to Dumdai, Chitwood, and Johnsrud,on the basis that they were"recurrent, and casual employees whose employmentisseasonal and, as such, do not have a sufficient community of interest with the regularemployees to warrant their inclusion in the same unit with regular employees."[Emphasis supplied in Respondent's brief.]Respondent filed objections on June 1,1961, and requested a hearing on the issue.On June 5, 1961, the Regional Directordeclined to permit further review of or a hearing upon the matter.Respondent, claiming the determination made by the Regional Director was inerror in fact, is charging the Regional Director with "arbitrary and capriciousaction.in the course of a representation election, (a) by sustaining, on impropergrounds, challenges lodged by [Teamsters] to certain ballots.(b) in refusing ahearing . . . on the status of the employees . . . and (c) in declining to tally theballots cast by such employees."Respondent attempted to litigate the issue in theinstant case on the ground, apparently, that it contains substantial and material issueswith respect to the results of the election and the certification of the Teamsters asthemajority representative of the employees in the unit.The General Counselobjected, on relevancy and materiality, to testing the merits of that issue on theground that there must be finality to representation case proceedings and that theTrial Examiner was bound by the Regional Director's report on challenged ballotsand certification of representative.The Trial Examiner sustained this objectionbut permitted Respondent to make an offer of proof which will be detailed later.The General Counsel moved to reject this offer of proof but ruling thereon wasreserved and will be made in this decision.2The second affirmative defense made by Respondent to the complaint in thiscase is that the Teamsters engaged in preelection conduct of such nature as to pre-clude a free election, but that it had no knowledge of this conduct within the 5-dayperiod following the election so as to give it grounds to file a timely objection to theelectionAccordingly, it filed a charge on Auggust 14, 1961, alleging the Teamstershad engaged in certain unfair labor practices with respect to this conduct 3As thismatter involves an entirely different proceeding, the Trial Examiner sustained theobjection of the General Counsel to any evidence on this issue but Respondent waspermitted to make an offer of proof.This offer, after being made, was rejectedby the Trial Examiner upon motion of the General Counsel.Summary and IssuesFollowing an election under a consent election agreement, the Teamsters werecertified by the Regional Director as the exclusive collective-bargaining representativeof the employees.Respondent refused to bargain with the Teamsters contendingfirst, that the certification lacked vitality having been issued by the Regional Directorin an "arbitrary and capricious" manner, and secondly that the election should heset aside due to later discovered evidence of Teamsters misconduct so serious as topreclude the holding of a free election.Accordingly, unless there is merit to either of the two affirmative defenses, theRespondent admittedly refused to bargain with the certified representative of itsemnloyees in violation of Section 8(a) (5) and'(1) of the ActThe heart of the case, as to the first affirmative defense, is the determination ofwhat constitutes "arbitrary and capricious" manner.The responsibility of the TrialaGeneral Drivers and Helpers Local Union 74 International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaCage No 18-CB-165The RegionalDirector declined to issue a complaint on August 22. 1961. to which Respondent filed atimely appeal to the General Counsel.No further action had been taken at time of theinstant hearing. EKLUND BROTHERS TRANSPORT, INC.475Examiner in this case is not to supplant his judgment for that of the Regional Directorin the latter's rulings asto the facts ofeligibilityof certain employees to vote.Rather, it is to examine the evidence put forth in support of the charge of "arbitraryand capricious"manner.Evidence of "arbitrary and capricious" mannerThe Regional Director is charged with arbitrary and capricious action in the courseof a representation election(a) by sustaining,on improper grounds, challengeslodged by the Teamsters to certain ballots cast in such election; (b) in refusing ahearing, at the request of Respondent, on the employment status of the employeeswho cast the challenged ballots; and (c) in declining to tally the ballots cast by suchemployees.As to (a), Respondent argues that the unit established by the terms of the consentelection agreement was substantially different from that requested in the Teamsterspetition; that the Regional Director "went far afield" from the challenges, whichwere made on the ground the voters "had voluntarily terminated their employment,"and concluded they were ineligible to vote because they wereseasonalemployeeslacking a community of interest with regular employees; and that in so ruling hebarred only 3 of a class of 11 similarly situated employees from the polls. I find nomerit to this argument.There was no change in the unit. The effect of the consentelection agreement is that rather than havingeligibilityset out in the definition ofthe unit it was left to be determined by individual challenges. In all election cases,each party to the election is permitted to have an official observer at the electionwith authority to challenge the eligibility of any voter.Once challenged, the voterinserts his folded ballot into an envelope, seals it, and tenders it to the Board agentwho marks it for identification.The voter, himself, then places the ballot in theballot box.The ballot is never examined unless and until a later determination ismade that it should be opened and counted. Based on the challenge,the RegionalDirector conducts and investigation and passes on the eligibility based upon hisfindings made on evidence adduced in the investigation.This investigation may,upon his discretion, be made in the form of an open bearing or it may be done orallyand by letter as in the instant case.There admittedly was no issue as to the factsof the employment status of the challenged voters as those facts supplied by Respond-ent were acceptedThe Regional Director is not limited in his investigation to theprecisewording of the challengeRather, any challenge opens up all aspects ofeligibility as it is not reasonable to expect observers, who usually are not trained aslawyers, to be able to precisely state the reasons for a given challenge.However, thechallenge must be so worded as to contain a logical reason for rejecting the vote ofthe one challenged, such as was done in the instant case.Regardless of whether anemployee is listed on the list of employees as of the payroll period governing theelection, a voter must still be an employee, for the purpose of voting, on the date ofthe election or a challenge to his vote will be sustained and his vote not be counted.The payroll period decided upon precludes new hires from voting. Finally, it is notaccurate to say the Regional Director "barred only three of a class of eleven similarlysituated employees."As a matter of fact the Regional Director, in the absence ofa challenge, is precluded from determining the eligibility of a voter.When observersfor the parties do not challenge a voter they, in effect, admit that he is qualified tovoteBut failure to challenge some does not bar a challenge of another "similarlysituated "The Regional Director has no authority to investigate the eligibility tovote of an unchallenged voter, hence it cannot be established that a challenged voteris"similarly situated" to an unchallenged voter and both votes are to be countedor neither one is to be counted.The challenged voter stands on his own situation.As to (b), the Regional Director is charged with arbitrary and capricious actionby failing to have a hearing to air the employment status of the challenged voters.But, as the decision of whether to have a hearing rests in the sound discretion of theRegional Director pursuant to the binding consent election agreement, and as therewas no dispute as to the employment status of the challenged voters as supplied byRespondent, no useful purpose would seem to be achieved by holding a hearing.There is no other evidence of abuse of discretionAccordingly, this contention lacksmerit.Respondent argues that the hearing is necessary because the Regional Direc-tor "substantially modified" the unit in the consent election agreementThe invalidityof this argument is set out above.Finally, again, even if a postelection hearing wereordered, it would be improper and reversible error to receive evidence as to the eli-gibility to vote of any unchallenged voter. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to (c), the Respondent charges the Regional Director with arbitrary and ca-pricious action because he declined to count the votes of the ballots of the threeemployees he found should not be eligible to vote in the election. In other words,Respondent takesissuewith the decision of the Regional Director. It is clear thenthat the issue in this case is whether the Regional Director's conclusions, drawnfrom the admitted facts, is correct or in error.The Respondent correctly under-stands and states the law that the Regional Director's determination in consentelections of this characterare finalin the absence of fraud, misconduct, or such grossmistakesas toimply bad faith on the part of the Regional Director even though theBoard might have reached a different conclusion.(Sumner Sand & Gravel Com-pany,128 NLRB 1368; This policy was affirmed by the courts inBuffalo Arms,Inc., v. N.L.R.B.,224 F. 2d 105 (C.A. 2), in which it reversed a contrary ruling ofthe Board in 110 NLRB 816.) Accordingly, the duty is on the'Respondent to carrythe burden of proof in its affirmative defense that the Regional Director was arbitraryand capricious.As there is no evidence of fraud or misconduct, and as the partieswere permitted to do all they agreed to be bound to in the consent election agree-ment, the only possible hook on which Respondent can hang its serious charge wouldbe one made by proving the Regional Director made such a gross mistake as toimply bad faith .4Did the Respondent prove a gross mistake? I think not.TheRegional Director made a reasonable application of precedent to the facts relyingon the case ofCalifornia Vegetables Concentrates, Inc.,120 NLRB 266. In theCaliforniacase,the employer was engaged in a year-round operation with a laborforce fluctuating according to the weather and the availability of materials.Theregular work force was augmented during the peak periods by additional employeesclassified in two groups as recurrent and casual.The employees in both thesegroups had other, regular places of employment.The recurrent employees werethose who had previously worked for the employer.However, the employees inboth groups would or would not return during subsequent peak periods.Theyreceived the same pay and performed the same duties as regular employees, althoughthey did not participate in other benefits.The Board stated that an operation ofthis kindwas on an annualbasis with a representative work force of regular year-round employees, rather thanon a seasonalbasis with a work force composed pri-marily of seasonal employees.The Board distinguished this kind of operation fromone which is primarilyseasonal in nature,and concluded that both the recurrent andthe casual employees were temporaryseasonalemployees without a sufficient com-munity of interest to warrant theirinclusionin the unit with regular employees.Onthe facts presented by the Respondent about which there is no controversy, theRegional Director's decision was in accordance with the above Board policy.Ac-cordingly, it cannot be maintained that the Regional Director made such a grossmistake as to imply bad faith and the first affirmative defense of Respondent fallsfor lack of proof.The General Counsel's motion, made at the hearing, to strikethe Respondent's offer of proof is hereby granted.The second affirmative defense made by the Respondent is that the Teamstersengaged in preelection conduct of such nature as to preclude a free election and thatithad no knowledge of this conduct within the 5-day period following the electionso as togive it grounds to file a timely objection to the election.Accordingly, it filedan unfair labor practice chargeagainstthe Teamstersas setout above. I find nomerit to this second affirmativedefense.As to the unfair labor practice charge filed against the Teamsters. it is the subiectmatter of an entirely different proceeding from the instantcase.Accordingly, evi-dence with respect toit isirrelevant and immaterial and was rejected at the hearingon motion made by the General Counsel. I have reconsidered this decision andfind no reason to reverse it.Finally, it is noted that no effort was madein the elec-tion caseto reopen it and set the election aside because of "newly discovered" evi-dence.The election was concluded by mail ballot on May 5, 1961.Respondentadmits that this alleged conduct of the Teamsters, which allegedly was of such seriousnature as to preclude the holding of a fair election, did not come to its attentionuntilAugust 1. 1961, and that it completed its investigation of this conduct by Au-gust 5 and filed the unfair labor practice charge on August 14, 1961In its offer ofproof, which was rejected,it isclear that the conduct related to statements made byTeamsters' agents atmeetingsof the employees prior to the election.This couldAn honest error of judgment does not constitute arbitrary and canricious action bythe Regional DirectorN L 77 B v Volnen Felt Mills, Inc .210 F 2d 559 (C A 6) :NLRB v J TV. Rex Co ,243 F 2d 356 (C A 3) EKLUND BROTHERS TRANSPORT, INC.477not be considered"newly discovered"evidence as a simple investigation would haveuncovered it.The serious nature of the alleged misconduct and its weight in assessingthe impact or the reasonableness of its impact on the voters is, of course,seriouslyadulterated by the timelag of almost 3 months in coming to the attention of Respond-ent.The Board's rule of filing objections to election conduct within 5 days is basedupon its long experience that the smell of something bad will become noticeablewithin that period-as a rule.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYIt having been found that the Respondent engaged in unfair labor practices byrefusing on and after June 9, 1961, to bargain with the Teamsters, the statutorybargaining representative of its employees in an appropriate unit, it will be recom-mended that on request the Respondent bargain with the Teamsters on all proposalswhich raise bargainable issues, and,if an understanding is reached,embody suchunderstanding in a signed agreement.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.TheTeamsters is a labor organization within the meaning of Section 2(5) ofthe Act.2.All drivers and drivers' helpers working at and out of the Respondent's WatfordCity,North Dakota,and Poplar, Montana, operations engaged in delivering petro-leum products, crude oil, and water, butexcludingmechanics, the safety supervisor,dispatchers,tiremen,servicemen,pushers, employees of Dakamont Motor Sales,Inc., employees of Eklund Bros. Truck Stop, office clerical employees, guards, pro-fessional employees, and supervisory employees as defined in the National LaborRelations Act, as amended,constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section9(b) of the Act.3.The Union was on May 26, 1961,and at all times since has been the exclusiverepresentative of all employees in the aforesaid appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9,(a) of the Act.4.By refusing on and after June 9, 1961, to bargain collectively with the Team-sters as exclusive representative in the aforesaid appropriate unit,Eklund BrothersTransport,Inc., has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (5) of the Act.5.By the said refusal to bargain, Eklund Brothers Transport, Inc., interfered with,restrained,and coerced its employees in the exercise of rights guaranteed them inSection 7 of the Act, and thereby engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7)of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law and upon theentire record in the case, it is recommended that Eklund Brothers Transport, Inc.,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with the Teamsters as the exclusive bargain-ing representative of all its employees in the previously described appropriate unit.(b) In any like or related manner interfering with, restraining or coercing itsemployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist the Teamsters or any other labor organization, to bargaincollectively through representatives of their own choosing and to engage in con-certed activities for the purpose of collective bargaining or other mutual aid orprotection or to refrain from any or all such activities. 478DECISIONS Or NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action designed to effectuate the policies ofthe Act:(a)Upon request, bargain collectively with the Teamsters as the exclusive repre-sentative of employees in the previously described appropriate unit, with respectto rates of pay, wages, hours of work, and other conditions of employment and, ifan understanding is reached, embody such understanding in a signed agreement.(b) Post at its place of business in Watford City, North Dakota, and Poplar,Montana, copies of the notice attached hereto as Appendix.5Copies of the notice,to be furnished by the Regional Director for the Eighteenth Region, shall, afterbeing duly signed by Respondent's representative, be posted by the Respondentimmediately upon receipt thereof, and maintained by it for a period of 60 daysthereafter in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Eighteenth Region, in writing, within20 days from the date of the service of this Intermediate Report and RecommendedOrder, what steps the Respondent has taken to comply therewith.65 If these recommendations are adopted by the Board, the words "A Decision and Order"shall be substituted for the words "The Recommendations of a Trial Examiner," In thenoticeIf the Board's order is enforced by a decree of a United States Court of Appeals,the notice shall be further amended by substituting the words "A Decree of the UnitedStates Court of Appeals Enforcing an Order" for the words "A Decision and Order."0If these recommendations are adopted by the Board, this provision shall be modifiedto read: "Notify said Regional Director In writing within 10 days from the date of thisOrder as to what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:Upon request WE WILL bargain collectively with General Drivers and HelpersLocal Union 74, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the exclusive representative of all ouremployees in the unit described below, with respect to rates of pay, wages,hours of employment, or other conditions of employment, and if an under-standing is reached, embody such understanding in a signed agreement.Thebargaining unit is:All drivers and drivers' helpers working at and out of the Respondent'sWatford City, North Dakota, and Poplar, Montana, operations engagedin delivering petroleum products, crude oil, and water, butexcludingmechanics, the safety supervisor, dispatchers, tiermen, servicemen, pushers,employees of Dakamont Motor Sales, Inc., employees of Eklund Bros.Truck Stop, office clerical employees, guards, professional employees, andsupervisory employees as defined in the National Labor Relations Act,as amended.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to join or assistthe above-named union or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities.EKI.uND BROTHERS TRANSPORT, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.